             Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 1 of 28 PageID #: 4

AO I 06A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Southern District of West Virginia

              In the Matter of the Search of                                  )
          (Briefly describe the property to be searched                       )
           or identify the person by name and address)                                       Case No. 5:19-mj-00047
                                                                              )
Residence of John Zakresky, with an address of 173 Lori                       )
     Street, Beckley, Raleigh County, West Virginia                           )
                                                                              )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment "A"

located in the ___S_o_u_th_e_r_n                  District of               W_
                                                                             e_s_t_V_ir~g~in_i_
                                                                                              a              , there is now concealed   (identify the
person or describe the property to be seized):
  See Attachment "B"


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 mevidence of a crime;
                 mcontraband, fruits of crime, or other items illegally possessed;
                 m property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        21 U.S.C. 841 and 846                      Distribution of controlled substances and conspiracy to distribute or possess with
                                                   intent to distribute Controlled Substances

         The application is based on these facts:
        See Attached Affidavit

           m Continued on the attached sheet.
           m Delayed notice of            30      days   (give exact ending date   if more than 30 days:
                18 U .S.C. § 3103 a, the basis of which is set forth_o_n___.
                                                                          thc::e_a=tt:::::a'.,,
                                                                                            ch~~~~~·~~~~~::::::::___'_                                  _



                                                                                                  John Hubbard, Special Agent FBI
                                                                                                           Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
  Telephone
____________________ (specify reliable electronic means).


Date:            09/10/2019
                                                                                                             Judge's signature

City and state: Beckley, West Virginia                                               Omar J. Aboulhosn, United States Magistrate Judge
                                                                                                           Printed name and title
   Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 2 of 28 PageID #: 5



                              ATTACHMENT A

The residence, all structures, vehicles, and curtilage located at
173 Lori Street, Beckley, Raleigh County, West Virginia and within
the Southern District of West Virginia. The residence is a two-
story residence with white siding, black roof, and a front covered
porch.   The number 173 is marked on the mailbox located at the
front of the property.    There is a large covered structure and
garage like structure in front of property and a shed and pool
located towards the back of the property.
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 3 of 28 PageID #: 6




                                 2
   Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 4 of 28 PageID #: 7



                              ATTACHMENT B

1.   Evidence   of  Drug   Trafficking:  Controlled   substances,
packaging materials, scales, cutting agents, presses, rubber
bands, plastic bags, discarded wrappers, ledgers, bills of sale,
owe sheets, lists of telephone numbers or other contact
information,   identifying   information  of   customers   and/or
suppliers, documents related to the electronic transfer of money
to include receipts for Western Union, MoneyGram and the like,
prepaid debit cards, items associated with the use of controlled
substances such as smoking devices, needles, items with suspected
drug residue, cellular telephones, and digital media storage;

2.   Evidence of Occupancy: Utility bills,               deeds,   mortgage
records, identification documents, and mail;

3.   Evidence   of  Firearms   Possession   and  Use:   Firearms,
ammunition, bills of sale, firearm boxes and packaging, receipts
relative to the purchase firearms and ammunition, photographs of
firearms, holsters, slings, ammunition belts, body armor;

4.   Fruits of Criminal Activity: United States currency, all
documents showing the purchase, ownership, lease (as lessor or
lessee), or sale of any asset, personal or real to include
automobiles, boats, motorcycles or similar motorized conveyances
to include deeds, titles, and bills of sale.
 Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 5 of 28 PageID #: 8




                                      A F F I D A V I T

STATE OF WEST VIRGINIA

COUNTY OF RALEIGH,             to-wit:

     I, John Hubbard, being duly sworn, hereby depose and state as

follows:

                                          INTRODUCTION

                1.         This affidavit is made in support of an application

for a search warrant to search the premises as more particularly

described       in    Attachment      A   located    at    173    Lori   Street,    Beckley,

Raleigh    County,          West    Virginia.       Based    on    the   facts     set    forth

herein,    probable cause            exists   that    evidence      of violations         of    21

u.s.c.     §§        841        distribution     of       controlled      substances           and

possession with intent               to distribute         controlled substances,               21

U.S.C. § 846 - conspiracy to distribute controlled substances, and

21 U.S.C. § 856 - maintaining a drug-involved premises, fruits of

that criminal activity,               and property designed for use,                intended

for use, or used to commit those offenses are currently located at

that location.

                2.         I am a Special Agent with the Federal Bureau of

Investigation          (FBI),      and have been since July of 2017.                     I am a

graduate of the FBI Training Academy in Quantico, Virginia, where

I received training in controlled substance investigations, white-

collar crime,          cyber-crime,       interviewing,      interrogation,         evidence

collection, intelligence analysis, and legal matters, among other
  Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 6 of 28 PageID #: 9




topics.      I am currently assigned to the Charleston, West Virginia

Resident Agency of the Pittsburgh Division.                                   As part of my duties

with the     FBI,     I investigate violations of federal                             law,    including

drug     trafficking        offenses            enum erated      in     Title    21   U.S. C    8 41   and

84 6.     I am an investigative or law enforcement officer within the

meaning of Title 18, United States Code, Section 2510(7), that is,

an officer of the United States who is empowered by law to conduct

investigations and to make arrests for offenses enumerated in Title

18,     United States Code,               Section 2516.

              3.      There          is        probable        cause     to     believe       that     the

individuals identified below and others yet unknown,                                        are memb ers

of an extensive drug trafficking network and have comm itted,                                          are

comm itting and will continue to comm it the following offenses:                                       (i)

the      distribution          and        possession           with      intent       to     distribute

controlled         substances,            in    violation       of     Title    21,   United     States

Code, Section 841 (a) (1);                 (ii)   conspiracy to comm it and attempts to

comm it    these     offenses,            in    violation       of     Title    21,   United     States

Code,     Section     8 4 6;    (iii)           use   of   a    comm unications            facility     in

facilitating         the       comm ission            of   the         foregoing       offenses,        in

violation     of     Title     21,        United      States      Code,       Section      843 (b);    and

(iv) illegal possession of firearms in violation of Title 18 United

States Code,        Sections 922(g)               and 924(c).

              4.      The       individuals                identified           as         members      or

participants in the drug trafficking organization include OYONTI

                                                      2
 Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 7 of 28 PageID #: 10




JONES,       also      known      as    "Oyontikeyta            Jones",           "DC"     and     "Nasty";

STEPHANIE MCCLUNG, also known as "Stephanie Tucker" and "New York";

JOHN      ZAKRESKY,         also       known      as        "Jonathan"       and      "Johnny";          JASON

JOHNSON, also known as "H" or "H.O.";                                MAURELL KURTZ, also known

as    "Sin";      WILLIAM GENE              SMITH      JR,    also     known as         "Billy";        NICKY

ATTILLI,        also       known       as   "Nick";          TIMOTHY     LAWSON,         also     known        as

"Timmy";        JASON PAFFORD;              COREY AMON MOORE;                TERRION STEVE BORJA,

also     known        as   "Tido"1;         KANIUS      CHRISTOPHER HILL,                also     known        as

"Christopher Hill"; CLIFFORD DWAYNE HOWELL JR, also known as "T";

SHANEKA BLACK; MARIKA HICKMAN DAVIS; CAITLIN ASBURY; and others.

                 5.        The    information          contained herein               is    based on my

knowledge, training, and experience, my direct involvement in this

investigation,             and upon information relayed to me by other                                        law

enforcement agents,                and other witnesses.                   Because this Affidavit

is being submitted for the limited purpose of seeking a search

warrant for the above-named property,                               I have not set forth each

and every fact learned during the course of this investigation,

but simply those facts which I believe are necessary to establish

probable cause.

                                               BACKGROUND

                 6.        From     May      to      September          2019,        law      enforcement

monitored multiple SUBJECT TELEPHONES used by members of the JONES



1
  In previous affidavits, BORJA's nickname was listed at "Tito". After executing a search warrant on JONES'
cellular telephone, agents discovered his nickname is "Tido".

                                                        3
 Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 8 of 28 PageID #: 11




organization        pursuant    to   wiretap       orders          authorized         by    United

States   District Judge        Irene C.    Berger.           Based upon the monitored

calls,   investigators         confirmed        that    JONES       received       drugs      from

California    through       the mail.      Through          the    interceptions,          agents

were able to determine JONES'             source of drug supply,                 and the time

and dates    of when packages of controlled substances would arrive

in West Virginia.            Interceptions       of    SUBJECT       TELEPHONES         provided

information on how JONES distributes controlled substances. It was

discovered that ZAKRESKY works directly for JONES and assists JONES

with collection of money and distribution of drugs.                             PAFFORD worked

for JONES by distributing drugs.                 MCCLUNG did work for JONES but

stopped working for JONES.              MCCLUNG continued to distribute drugs

by   receiving drugs        from other     suppliers.              PAFFORD also         receives

heroin from ZAKRESKY and ZAKRESKY's other supplier, HOWELL.                                  Since

the arrest of JONES,          BLACK has been collecting JONES'                        drug money

from ZAKRESKY.

     BACKGROUND:        IDENTIFICATION OF LOCATIONS CONTAINING EVIDENCE

             7.         Investigators     have         also         conducted          extensive

surveillance        of    targets    of    this        investigation            both       through

physical "on-the-street" surveillance and by using pole cameras.

The surveillance coupled with the monitored telephone calls have

identified        the    following   locations         as    being       used    to    store    or

distribute        controlled    substances        and/or          hold   drug     proceeds      at



                                            4
    Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 9 of 28 PageID #: 12




various     times    between May 2019                and the         date of this       application

and affidavit:

           A. 173    Lori    Street,          Beckley,         West    Virginia-       residence    of

              JOHN ZAKRESKY;

           B. 127 Rhodes Street,               Beckley,            West Virginia- residence of

             JASON PAFFORD;

           C. 316     Old     Grove          Road,       Crab        Orchard,    West      Virginia-

             residence of STEPHANIE MCCLUNG;                           and

           D. 313 Rolling Hill               Drive,      #1,       Princeton,    West Virginia -

             residence of SHANEKA BLACK.

                    BACKGROUND:        DRUG SEIZURES AND PURCHASES

             8.       Based       on   wire     intercepts,            KURTZ    supplied MCCLUNG

with methamphetamine.              KURTZ was arrested on June 30,                       2019 for an

outstanding warrant           out of         Detroit,          Michigan.        A search warrant

was executed at the hotel room that he was occupying.                                     During the

search     two    plastic         sandwich       bags          of     Crystal    Methamphetamine

totaling      approximately              9    grams,           a     plastic     bag      containing

approximately 2 grams of Marijuana, three cell phones, US Currency,

a    semi-automatic pistol,              and a black thumb               drive were       among    the

things recovered. The suspected methamphetamine was tested at the

DEA    Laboratory.          One    bag       contained         approximately       5. 4    grams    of

99%±4% methamphetamine and the other bag contained that contained

approximately 3.4 grams of 98%±4% methamphetamine.




                                                     5
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 10 of 28 PageID #: 13




                   9.      On July 16,     2019 at 5:32 PM          (Session 2513),         JONES,

on SUBJECT TELEPHONE #6,                  received an incoming call               from BORJA on

phone numb er            619-522-4104.        During    the    call,     JONES    said he would

give BORJA $3,000 dollars,                 but owe BORJA $1,000 dollars,                 and then

asked BORJA to send JONES a quantity of 3 of a controlled substance

("I'm a give your ass uh half your shit,                          uh half your bread.           Let

me see.       No    I'm gonna send uh just I'm I'm gonna give you 3 and I

owe you a rack,                and you grab me 3.").            BORJA asked JONES "Oh you

want      3   of        em?"    JONES    replied       "Yeah?     Yeah."     BORJA     responded

"Alright."              On July 17,     2019 at 2:57 PM         (Session 2581),        JONES,    on

SUBJECT TELEPHONE #6, received an incoming call from BORJA on phone

numb er       619-522-4104.           BORJA    asked      JONES     to     send    BORJA     "that

address."           On July 17,         2019 at 3:04      PM    (Session 2585),        JONES,    on

SUBJECT TELEPHONE #6, sent a text message to BORJA on phone numb er

619-522-4104 with the following text:                         "203 peck st.       Bluefield wv.

24701".       On July 17 and July 18, 2019, JONES, on SUBJECT TELEPHONE

#6,    exchanged text messages                 with BORJA on phone           numb er     619-522-

4104.     The following was discussed:

                   BORJA       (Session 2587 at July 17 at 3:06 PM):                 •

                   BORJA       (Session 2599 at July 17 at 3:09 PM):                 ~100


                   JONES (Session 2693 at July 18 at 8:17 AM):                       What's the

                   trace




                                                   6
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 11 of 28 PageID #: 14




               BORJA            (Session     2698        at     July     18     at      11:51       AM)

                                                                    1Z86652V0223118996

I believe BORJA told JONES that the package was                                      sent    (" •" and

"~100) •    JONES        then     asked    what    the    tracking        number       was    for     the

package ("What's            the    trace") .        On July       19,    2019,       CPL Williams,

responded          to     UPS    located    at     3100       Mccorkle     Avenue,          SW,     South

Charleston,         West Virginia,             25303.          Williams       found    the        SUBJECT

PARCEL at the UPS location.                    Williams provided a trained narcotic

detection dog named "FEERA."                      CPL Williams informed me that FEERA

positively alerted on the SUBJECT PARCEL indicating the presence

of the odor of a controlled substance.                            After FEERA indicated on

the SUBJECT PARCEL, Williams took custody of the SUBJECT PARCEL.

On July 19,             2019,    a search warrant was obtained for the SUBJECT

PARCEL        and         four      individually              wrapped     packages           weighing

approximately one pound each was seized.                           One of the four packages

was        field        tested      and      subsequently              tested        positive         for

methamphetamine.                 The packages were sent to the                       DEA Laboratory

pending results.

               10.        On July 25,        2019,      Raleigh County Drug Task Force

met with a Confidential Informant (CI) #205128, for the purpose of

arranging      a        drug purchase        from       PAFFORD.        The     CI    was    provided

audio/video equipment and $125. 00                        in U.S.       Currency in order              to

purchase an amount of Crystal Methamphetamine "ICE" from PAFFORD.



                                                    7
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 12 of 28 PageID #: 15




The CI was transported to PAFFORD's residence by law enforcement.

Upon completion of the drug transaction the CI got back into the

vehicle with law enforcement and provided law enforcement with a

clear bag containing a crystal-like substance represented as being

Crystal Methamphetamine "ICE."               During the debrief the CI told law

enforcement that the suspected methamphetamine was purchased from

PAFFORD     using   the   $125.     CI       stated    they    went    into    PAFFORD' s

residence and entered the second door on the left.                       The CI stated

PAFFORD weighed an amount of methamphetamine, which was purchased

by the CI.     The CI stated they saw a brown triangle container with

a brown powder substance inside.                 A review of the video showed the

CI arriving at PAFFORD's residence.                   The CI   knocked on PAFFORD's

door and was allowed to enter.               The CI was asked by PAFFORD what

he/she wanted and the CI responded with "a ball."                     PAFFORD weighed

out the suspected methamphetamine.                 PAFFORD asked the CI how much

cash he/she had and the CI responded with "$125."                        PAFFORD handed

the CI the suspected methamphetamine and the CI gave                         PAFFORD the

US Currency.

             11.    JONES and DAVIS were arrested on August 9,                     2019 in

Beckley,     West   Virginia    after    a       traffic   stop.      Law    enforcement

searched the vehicle that          they were         traveling     in and located an

opened brown cardboard box.              Inside the box contained packaging

and   a   plastic   container     with   two      wrapped     packages      that   weighed

approximately 1.2235 kilograms.                  Both packages were         field tested

                                             8
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 13 of 28 PageID #: 16




and tested positive for methamphetamine.                           The packages were       sent

to the DEA Laboratory pending results.

              12.     On    August     21,     2019,     law   enforcement      met     with    CI

#204907      to arrange      a   controlled buy           from PAFFORD and an unknown

white male known to the CI as "Peanut."                        The CI contacted "Peanut"

via cell phone         at   304-207-2192           for the purpose       of arranging          the

drug transaction.            The CI     was        instructed by "Peanut"         to    come    to

127 Rhodes        Street,    Beckley,        WV.       Law enforcement provided the CI

with audio/video equipment and $165.00 in US currency,                           in order to

make a purchase of an amount of methamphetamine                           and heroin       from

"Peanut"      and    PAFFORD     at    127    Rhodes      Street,    Beckley,     WV.    The    CI

arrived at 127 Rhodes Street and entered through the back door to

the residence where he/she was then met by "Peanut." CI gave the

US currency to "Peanut" who then entered a room off of the kitchen

and gave the currency to PAFFORD.                         Shortly later,     "Peanut" then

provided to the CI a clear bag with a superman symb ol containing

a brown chunky substance represented as being heroin and a clear

bag   with    a     superman     sym bol     containing        a   crystal-like       substance

represented as being methamphetamine.                       The two bags were provided

to "Peanut" by PAFFORD.               The CI then exited the residence, returned

to law enforcement,            and provided law enforcement a clear bag with

a superman symb ol containing a brown chunky substance represented

as being heroin and a clear bag with superman symb ol containing a




                                                   9
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 14 of 28 PageID #: 17




crystal-like             substance          represented            as       being            crystal

methamphetamine.

             13.     On Septemb er 3,             2019,      law enforcement met with CI

#204907   to arrange a          controlled buy              from PAFFORD and an unknown

white male      known to       the   CI   as      "Peanut." CI      contacted Peanut               via

cell phone at 304-207-2192                for the purpose of arranging the drug

transaction.         The CI was       then instructed by "Peanut"                      to   come    to

127 Rhodes      Street,       Beckley,      WV.        The CI was provided audio/video

equipment    and $220.00         in U.S.          Currency,      in order    to purchase            an

amount of methamphetamine and heroin from "Peanut." CI arrived at

127    Rhodes      Street     and    entered           through   the     back     door       of    the

residence    where       he   was    then    met       by    "Peanut."      The    CI       provided

$220.00 to "Peanut."                 "Peanut" provided a piece of folded foil

containing a brown chunky substance                         represented to be heroin and

clear bag imprinted with a superman symb ol containing a clear like

substance represented to be crystal methamphetamine.                               The CI         then

exited the residence, returned to law enforcement, and provided to

law enforcement a piece of folded foil containing a brown chunky

substance represented to be heroin and clear bag imprinted with a

superman symb ol         containing a clear like substance represented to

be crystal methamphetamine.

                          BACKGROUND:        ITEMS TO BE SEIZED

             14.     Based upon my experience and training, consultation

with    other      law    enforcement          officers        experienced        in    drug       and

                                                  10
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 15 of 28 PageID #: 18




financial investigations,                   and all facts and opinions set forth in

this affidavit,                I know that:

                a.         Individuals involved in narcotics trafficking often

maintain        the        following     items       in    their       residences:        controlled

substances           and       paraphernalia        for    packaging,         weighing,       cutting,

testing,    distributing and manufacturing controlled substances.

                b.         Individuals involved in narcotics trafficking often

maintain records of their narcotics transactions and other records

of evidentiary value for months or years at a time.                                    It is comm on,

for example,              for narcotics traffickers to                 keep pay/owe        sheets     or

other    papers           of    narcotics     sold       and    monies      owed.      Such   pay/owe

sheets     or    papers          are   used    as    a    basis       for    accounting       and    for

settling existing debts.                    Such records are often maintained for a

substantial period of time even after the debts are                                    collected.      I

have    found        in my       training     and    experience        that     such    records      are

invaluable           to    narcotics     traffickers            and    that    such     records      are

rarely discarded.                 Finally,     it has          also been my experience              that

such records and pay/owe sheets also frequently include the names,

identities       and telephone numb ers of suppliers,                          customers and co-

conspirators.

                c.         Individuals involved in narcotics trafficking must

often rely on other to obtain their drugs and to help them market

the narcotics.                 Frequently,     traffickers maintain evidence of the

identities of these co-conspirators at their residence.

                                                     11
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 16 of 28 PageID #: 19




                   d.      Individuals           involved            in   narcotics     trafficking

commonly earn             income       in the      form of       cash and try to            legitimize

these profits.             In order to do this, traffickers frequently attempt

to secrete,             transfer and conceal                 the money by means,            including,

but not limited to:                   placing assets in the names other than their

own to avoid detection while maintaining control;                                   laundering the

money through what appears to be legitimate business or businesses;

hiding money in their homes,                       safes       and safety deposit boxes;             or

using        the    money       to    buy    assets          which    are   difficult       to   trace.

Records of these and other types of transactions are often found

at residences of individuals involved in narcotics trafficking.

                   e.      Individuals involved in narcotics trafficking often

keep and maintain large amounts of United States currency at their

residences.             Such funds are often used for every day expenditures

and     to    maintain          and    finance         their    ongoing     narcotics       business.

Additionally,             individuals involved in narcotics trafficking often

amass and maintain assets at their residence which were generated

by their trafficking activities, or purchased with the cash earned

from such trafficking.

                   f.     Individuals involved in narcotics trafficking often

maintain weapons,                firearms        and ammunition on their person or                   in

their residence and /or vehicles.                              Such weapons and firearms are

used,        and    can    be    used,      as    an    instrumentality        of     the    crime   of

possession and distribution of drugs and firearms.                                     Furthermore,

                                                        12
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 17 of 28 PageID #: 20




I am aware of instances in which traffickers have maintained such

items     in    their        residences       and       vehicles     in    order       to    protect

themselves and guard their drugs,                       firearms and profits, as well as

for     enforcement          purposes       during       their     narcotics         and     firearms

dealings.

                g.         Residences        and     premises       used        by     individuals

involved       in     narcotics          trafficking      usually     contain          articles     of

personal property evidencing the identity of person(s)                                  occupying,

possessing,          residing        in,   owing,       frequenting       or    controlling        the

residence and premises.

                h.         Individuals        involved       in     narcotics          trafficking

frequently communicate with co-conspirators by means of cellular

telephones           and    electronic       paging      devices     and       usually      maintain

these     items        on    their       person     and/or    in    their        residences        and

vehicles.

                1.         Individuals involved in narcotics trafficking often

utilize        radio        scanners,       police       radios     and        other    electronic

equipment        in        order    to     conduct      counter-surveillance                upon   law

enforcement authorities, and usually maintain these items on their

person and/or in their residences and vehicles.

                j.         Individuals involved in narcotics trafficking often

maintain photographs,                and/or audio and video recordings of their

associates or real and personal property which were acquired with

narcotics       proceeds           or property utilized to            facilitate           narcotics

                                                   13
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 18 of 28 PageID #: 21




trafficking          activities.         Such    i terns      are       typically         maintained      in

their       residences.               Drug    traffickers           often          store    information

relating to             their   drug    trafficking business                  on    computers      and/or

computer disks.

                  15.     It    is    also my opinion and belief                     that    the   above-

described documents are currently possessed by narcotics dealers

and manufacturers               much    the    same     way    a    legitimate            business     will

maintain records and tools of its trade whether or not the business

has    a    particular           item    in    inventory           on    a    given       date.        These

documents are kept by narcotics dealers whether or not the dealer

is in possession of any drugs and chemicals at any given moment.

I believe that the seizure of such documents will provide evidence

of the events set forth in this affidavit and that such documents

can be found at the target location despite any lapse of the time

between the events described and the anticipated search pursuant

to this warrant.

                  16.     The    investigation into the                  criminal activities              of

the     above       individuals          reveals        that        their          drug    distribution

activities are ongoing.                  Due to the quantities of narcotics being

distributed and the relatively sophisticated manner in which the

above individuals conduct their illegal activities,                                       I believe they

have       been    engaged       in    the    illegal      sale     of       narcotics       for   a    long

period of time.                 Based on my training and experience,                          I believe

that the          criminal      activity described above                     is,    by nature,         self-

                                                  14
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 19 of 28 PageID #: 22




perpetuating.         Several     of the   participants                involved in          the   drug

distribution        have   been     targets        of    law    enforcement           for    several

years.    They have been arrested on drug distribution investigations

in the past but this has not deterred them from continuing in the

business of drug trafficking and distribution.                               As a consequence,

I believe that the          items    described in Attachment B will                          provide

evidence of the events set forth in this affidavit and that                                       such

articles can be found at 173 Lori Street, Beckley, Raleigh County,

West     Virginia     despite     any    lapse          of     time        between    the     events

described and the anticipated search pursuant to this warrant.

            SEARCH PROTOCOL FOR CELLULAR TELEHONES AND PDAS

             17.     It is not possible to determine, merely by knowing

the cellular telephone's make, model and serial number, the nature

and types    of     services     to which the device                  is    subscribed and         the

nature of the data stored on the device.                       Cellular telephones today

can be    simple     cellular telephones                and text message             devices,     can

include cameras, can serve as personal digital assistants and have

functions such as calendars and full address books and can be mini-

computers allowing for electronic mail services,                              web services and

rudimentary word processing.             Cellular service providers allow for

their    subscribers       to   access   their          device    over       the     internet     and

remotely destroy all            of that data            contained on the device.                  For

that reason, the device may only be powered in a secure environment

or, if possible, started in "flight mode" which disables access to

                                              15
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 20 of 28 PageID #: 23




the network.         Unlike typical computers,                       many cellular telephones

do   not     have    hard       drives       or   hard        drive     equivalents            and    store

information in volatile memory within the device or in memory cards

inserted      into        the    device.          Current           technology       provides          some

solutions      for acquiring some of the data stored in some cellular

telephone      models       using       forensic         hardware       and    software.         Even    if

some   of    the     stored       information            on    the    device       may    be    acquired

forensically,        not        all   of    the   data        subject    to    seizure may be            so

acquired.       Conversations               can be   hidden          in various          applications.

For devices that are not subject to forensic data acquisition or

that have potentially relevant data stored that is not subject to

such acquisition,               the   examiner must            inspect       the   device manually

and record the process and the results using digital photography.

This   process       is    time       and   labor    intensive          and may      take       weeks    or

longer.

           PROBABLE CAUSE TO SEARCH RESIDENCE OF JOHN ZAKRESKY

       18.    As set forth above,                 this investigation has involved the

interception of telephonic communications from several members of

or participants in the JONES drug trafficking organization.                                          Agents

have   intercepted communications                    on       the    telephone      lines       of    JONES

and ZAKRESKY.             Intercepted calls              reveal       that    PAFFORD worked            for

JONES and distributes drugs.                      ZAKRESKY bases his drug trafficking

activities at his residence located at                               173 Lori Street,           Beckley,

West Virginia.

                                                    16
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 21 of 28 PageID #: 24




               19.    On August     7,    2019,      ZAKRESKY,    on SUBJECT TELEPHONE

#5, received an incoming call from Unknown Male, on telephone                              (681)

422-3301.       Based on my training, experience, and the investigation

thus   far,    UM asked     if   ZAKRESKY        wanted    four   ounces      of   drugs     ( "I

said, you wanted four,           correct?")         and ZAKRESKY replied "Yes."               UM

stated that he would be             at    ZARKESKY's      residence within the             hour

("Okay,       well,    we   will     be        there    within        the   hour.").          At

approximately 7:24 PM, UM arrived in a red Ford F-150 West Virginia

license plate 63Y 485.           UM exited the passenger side of the truck,

carried an item in his hand, and went into a garage/shed structure.

Both   ZARKESKY and UM exited the                   structure    at    approximately       7:27

PM.    UM departed in the truck at approximately 7:37 PM.                          I believe

the drug transaction occurred in the garage/shed structure.

               20.    On August 25, 2019, ZAKRESKY, on SUBJECT TELEPHONE

#7, exchanged text messages with SHANEKA BLACK, on (304)                            809-8796

(SUBJECT       TELEPHONE     #9).        The        following     text      messages       were

exchanged:

               ZAKRESKY (Session 111 at 6:59 PM)                            Still no answer

              on smoke but I         am checking and I' 11 have a total                       of

              what's at the house              for u this evening when everyone

              drops

              BLACK (Session 112 at 7:00 PM):                     Okay

Based on my training, experience, and the investigation thus far,

I believe      ZAKRESKY told BLACK that he did not make contact with

                                               17
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 22 of 28 PageID #: 25




his marijuana supplier for BLACK and that he will know the total

amount of money from drug proceeds                  for BLACK as soon as his drug

customers      drop     off    the money    at     ZAKRESKY' s    residence,          173    Lori

Street,    Beckley,       West    Virginia,      that   they     owe   ZAKRESKY.            BLACK

responded "Okay".


               21.      On August 25,     2019 at 7:54 PM,         ZAKRESKY on SUBJECT

TELEPHONE #7         (Session 120) placed an outgoing call to Unknown Male

(UM),     at    telephone        (304)237-2252.            Based       on     my     training,

experience,      and     the    investigation       thus   far,    I   believe        ZAKRESKY

told UM to break into his vehicle located at his residence to find

out how much drugs was left in his truck                   ("I need you to go by my

house and break into my truck.",                   "And see what's          left underneath

that backseat").           ZAKRESKY stated that PAFFORD was coming over to

bring $6,000 and to obtain 2 ounces of heroin ("I got a dude coming

to drop $ 6, 000 off", "And pick up uh two more of those, two zips.") .

               22.      On August 25, 2019 at 11:50 PM,            ZAKRESKY on SUBJECT

TELEPHONE #7         (Session 143), placed an outgoing call to PAFFORD, on

telephone      ( 304)    57 3-5369.     Based on my training,               experience,       and

the investigation thus far, PAFFORD told ZAKRESKY that he was going

to ZAKRESKY's residence               ("Whenever I leave here I'm going straight

to your house.").             PAFFORD told ZAKRESKY that he was going to give

ZAKRESKY's sister, Jessica, $6,000 from drug proceeds                              ("Yeah okay,

I'm going      to    give her     a    six.").      PAFFORD asked           ZAKRESKY    if    his

friend was waiting on PAFFORD at ZAKRESKY's house                            ("And uh,       your

                                              18
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 23 of 28 PageID #: 26




buddy is there waiting on me.").                       ZAKRESKY replied that his friend

would be waiting with two ounces of heroin for PAFFORD                                 ("Yeah with

two.") .

                23.      On August     31,   2019,       ZAKRESKY on SUBJECT TELEPHONE

#7,    exchanged text messages with PAFFORD,                        on telephone           (304)   573-

5369.      The following text messages were exchanged:

                PAFFORD      (Session 644 at 9:33 AM ):                 yo

                PAFFORD      (Session 645 at 9:33 AM ):                 i just woke up

                PAFFORD      (Session 646 at 9:34 AM ):                 can    u     get     me    some

                                                                        more PB

                ZAKRESKY      (Session 649 at 10:08 AM ):                Yeah what u want

Based    my     training,        experience       and     the     investigation            thus    far,

PAFFORD asked ZAKRESKY if he could get more heroin                                 ("can u get me

some more        PB") .      ZAKRESKY asked            PAFFORD     how much        heroin      did   he

want     ("Yeah       what   u   want").          At    3: 41     PM,   ZAKRESKY       on     SUBJECT

TELEPHONE #8          (Session 833)        received an incoming call from PAFFORD

on    (304)    573-5369.         PAFFORD asked ZAKRESKY to obtain an ounce of

heroin        ("a whole one")        for him and ZAKRESKY told PAFFORD that he

would call his supplier.              At 3:44 PM, ZARKESKY on SUBJECT TELEPHONE

#7     (Session       691)    received       an    incoming         call      from    HOWELL,        on

telephone        (304)    840-1258.        ZAKRESKY told HOWELL that he needed him

to come see ZAKRESKY because he needed "somethin" and HOWELL told

him    that     he    was    about    to    arrive      at      ZARKESKY' s    residence.            At

approximately 3:51 PM,               a white Nissan Frontier with license plate

                                                  19
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 24 of 28 PageID #: 27




PJY     8740      believed           to      be     driven       by    HOWEL      arrived        at        ZAKRESKY' s

residence          and        then        departed          at        approximately             3:54        PM.        At

approximately                4: 04    PM,      ZAKRESKY          told    PAFFORD       that          his     supplier

would be          back with           the       heroin      in    20    minutes.           At        approximately

4:20 PM, HOWELL returned. At approximately 4:24 PM,                                              ZAKRESKY's red

Ford Fusion and PAFFORD's dark colored Chevrolet Impala arrived at

173   Lori        Street,        Beckley,            WV.   At     approximately             4: 32         PM,     HOWELL

departed and at approximately 5:35 PM,                                  PAFFORD's vehicle departed.

                  24.        On Septemb er 1, 2019 at 1:51 PM, ZAKRESKY on SUBJECT

TELEPHONE         #7     (Session            814)       received an          incoming       call           from JARED

COOK,        on    telephone              (304)         207-1662.             Based        on        my     training,

experience and the investigation thus far, COOK told ZAKRESKY that

he had money from drug proceeds for ZAKRESKY                                        ("Well not every bit

of it but I can definitely stop by and give you probably close to

maybe    2     over      2    now ... ") .        ZAKRESKY told COOK to put                          the money         in

ZAKRESKY's truck that is located at                                    173 Lori Street,                   Beckley,     WV

("There just uh stick it in my truck right there out front.").

                  25.        Based        on      intercepted            calls,       it        is        clear      that

ZAKRESKY bases                his    drug         trafficking          activities          at    his        residence

located at 173 Lori Street,                             Beckley,       West Virginia.

                                                     CONCLUSION

                  2 6.       Based        on      the    above-stated             information,               probable

cause    exists          that        JOHN      ZAKRESKY          and    others     are      engaged             in   drug

trafficking activities                         in violations            of   21   U.S. C.        §    8 41 (a) ( 1)

                                                           20
  Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 25 of 28 PageID #: 28




distribution and possession with intent to distribute controlled

substances,    21 U.S.C. § 846 - conspiracy to distribute controlled

substances,    and 21    U.S.C.    §   856   -   maintaining   a   drug-involved

premises.     Probable cause exists that evidence of those offenses,

fruits of those offenses,         and property designed for use,        intended

for use, or used to commit those offenses are currently located at

the   residence    of   JOHN    ZAKRESKY     as    more   fully    described   in

Attachment A.


      Further your affiant sayeth naugh .




                               FEDERAL BUREAU OF INVESTIGATION

                                         ===============
      Sworn to before me, and subscribed in my presence, this 10th

Day of September, 2019., pursuant to Rule 4.1 of the FRCrP.



                                  OMAR J. ABOULHOSN
                                  UNITED STATES MAGISTRATE JUDGE




                                        21
  Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 26 of 28 PageID #: 29



                              ATTACHMENT A

The residence, all structures, vehicles, and curtilage located at
173 Lori Street, Beckley, Raleigh County, West Virginia and within
the Southern District of West Virginia. The residence is a two-
story residence with white siding, black roof, and a front covered
porch.   The number 173 is marked on the mailbox located at the
front of the property.    There is a large covered structure and
garage like structure in front of property and a shed and pool
located towards the back of the property.
Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 27 of 28 PageID #: 30




                                  2
  Case 5:19-mj-00047 Document 3 Filed 09/10/19 Page 28 of 28 PageID #: 31



                              ATTACHMENT B

1.   Evidence   of  Drug   Trafficking:  Controlled   substances,
packaging materials, scales, cutting agents, presses, rubber
bands, plastic bags, discarded wrappers, ledgers, bills of sale,
owe sheets, lists of telephone numbers or other contact
information,   identifying   information  of   customers   and/or
suppliers, documents related to the electronic transfer of money
to include receipts for Western Union, MoneyGram and the like,
prepaid debit cards, items associated with the use of controlled
substances such as smoking devices, needles, items with suspected
drug residue, cellular telephones, and digital media storage;

2.   Evidence of Occupancy: Utility bills,               deeds,   mortgage
records, identification documents, and mail;

3.   Evidence   of  Firearms   Possession   and  Use:   Firearms,
ammunition, bills of sale, firearm boxes and packaging, receipts
relative to the purchase firearms and ammunition, photographs of
firearms, holsters, slings, ammunition belts, body armor;

4.   Fruits of Criminal Activity: United States currency, all
documents showing the purchase, ownership, lease (as lessor or
lessee), or sale of any asset, personal or real to include
automobiles, boats, motorcycles or similar motorized conveyances
to include deeds, titles, and bills of sale.
